Citation Nr: 1112600	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel Board hearing in August 2010.  A transcript of this proceeding has been associated with the claims file.  


FINDINGS OF FACT

COPD including emphysema, did not have onset until many years after separation from active service and is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for COPD, including emphysema, have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The Veteran contends that COPD is related to his active service from November 1976 to May 1978.  Specifically, during the August 2010 Travel Board hearing he testified, in essence that during service he was exposed to diesel fuel, tear gas, and Agent Orange and this exposure caused his COPD.  August 2010 hearing transcript at 3 and 11.  

He testified that he was treated for his breathing problems in service but was not specifically diagnosed in service with a breathing disorder, that he continued to wheeze after service, and that in 2003 his private physician sent him for x-rays and it was determined at that time that he had COPD with emphysema.  Id. at 6-7.  


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain specific diseases.  38 C.F.R. § 3.309(e) (2010 and 75 Fed. Reg, 53202, 53216, August 31, 2010).  Those specific diseases do not include COPD or emphysema.  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Similarly, presumption of such exposure applies to a veteran who had active service between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(iv) (76 Fed. Reg. 4245, 4248, January 25, 2011).  

In evaluating evidence, the Board must consider whether the evidence is competent and credible.  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

In deciding a case, the Board is permitted to consider the lack of complaint of symptoms for many year.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board can weigh the absence of contemporaneous evidence against the lay evidence of record.  Buchanan, 451 F3.d at 1337.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Id.  The Federal Circuit explained that requiring medical evidence to corroborate lay evidence is contrary to 38 U.S.C.A. § 1154(a) and § 5107.  Id. at 1335.  

The facts of the case determine whether a lay person's opinion is competent with regard to diagnosis and nexus; there is no categorical exclusion of lay evidence as to diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  

In Davidson, the Federal Circuit drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In that decision, the Federal Circuit also explained the kind of lay evidence that can be competent evidence to establish a diagnosis, as follows:

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Id.  


Lay persons are competent to report symptoms that they have experienced, when they experienced the symptoms, and events that they have witnessed.  See Layno v. Brown, 6 Vet. App. 465, 407 (1994) (explaining that lay "testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


Factual Background

Of record is a DD 214 documenting that the Veteran's military occupational specialty was an armor and unit supply specialist, an occupation related to the civilian occupation of stock clerk.  The DD 214 also documents that the Veteran had no foreign or sea service.  

Service treatment records, including a June 1976 report of enlistment medical examination and a March 1978 report of separation medical examination, are silent for any complaints, treatment or diagnosis of COPD including emphysema.  There are, however, numerous other service treatment records indicating a variety of complaints including, rhinitis, head congestion, colds, and shortness of breath.  These indicate that the Veteran was afforded regular opportunities to avail himself of medical treatment when required.  

These records document that the Veteran reported a cough, headache, and vomiting in January 1977 and was assessed with a viral syndrome.  He reported pain in the thoracic area in August 1977 upon coughing and that he had a three day cough.  He had normal vesicular breath sounds, his chest was clear, and he was assessed with an upper respiratory infection.  He reported chest pains and easy fatigueability on physical training in September 1977 and was found to have normal vesicular breath sounds.  The clinician stated that he had a normal physical examination and remarked that he frequently came to sick call but with normal examinations.  The clinician stated that the Veteran had recently had a normal chest x-ray and other diagnostic tests.  He was seen in October 1977, reporting a chest cold and was found to have an upper respiratory infection.  In January 1978 he complained of rhinitis and was assessed with an upper respiratory infection.  A report of a March 1978 chest x-ray indicates that there were no significant abnormalities.  In April 1978 he reported coughing, sneezing, sore throat, headache, nausea, and difficulty breathing, of three days duration.  His chest was clear and he was diagnosed with a chest cold, and, two days later, with an upper respiratory infection.  

A report of medical history, from March 1978, includes the Veteran's endorsement that he either then had or had previously had shortness of breath.  A physician noted that he had shortness of breath when overtrained.  A report of medical examination from that same date, for the purpose of "Ch 13," includes that the Veteran had a normal clinical evaluation of his lungs and chest.   

Additionally, there is no medical evidence of any COPD including emphysema for many years after separation from service.  

The earliest record of the Veteran's involvement with VA for any medical condition is his August 1978 claim for VA compensation benefits for a back condition and a nervous condition.  He underwent a physical examination in September 1978.  That examination report included a cardiovascular examination including findings of normal heart sounds; there is no mention of any pulmonary symptoms or pathological findings.  He underwent a psychiatric examination by a physician in October 1978, reported that he smoked one-third pack of cigarettes a day, denied alcohol use, and reported that he slept fitfully.  

In January 1979 the Veteran testified during a hearing at a VA regional office.  He described numerous physical symptoms that he associated with his claim for a psychiatric disability, including difficulty swallowing.  There is no mention by the Veteran of wheezing or any breathing difficulty.  

VA treatment records from as far back as 1979 are associated with the claims file.  In June 1979 he reported headaches, a stinging epigastric pain in his chest when he was nervous, and poor appetite.  His lungs were found to be clear.  July 1982 treatment notes document his report of neurological symptoms of his shoulders and arms.  Diagnosis was arthralgia and muscle spasm.  He reported a headache in July 1982 and a history of an occasional cough.  His chest was clear and he was diagnosed with a possible viral upper respiratory infection.  In February 1986 he reported suffering from a cough and cold and was diagnosed with an upper respiratory infection.  He reported headaches and low back pain in March 1986.  In December 1986, he reported pain of his upper abdomen of one day duration and that he had been suffering from a cold for a week.  He was diagnosed with nasal and pharynx conditions.  In January 1987 he reported sneezing and a little cough starting a day earlier and that he felt worse and had a sore throat; diagnosis was upper respiratory infection.  A December 1987 mental health treatment note documents the Veteran's report that he could no longer drive a car because he became frightened, froze up in traffic, got short of breath and sweaty; and that he could not ride in an elevator because he felt trapped, got short of breath, and his heart raced.  Diagnosis was generalized anxiety disorder.  A report of examination by a psychologist includes a section authored by the Veteran in which he provided a medical history that he suffered from "High Blood [1990], Headaches [1990], Back & Leg pain [1978] very bad Nerves"  He listed his present complaint as including the above as well as chest pain and a hard time trying to breath.  Diagnosis was generalized anxiety disorder, panic attacks, and depression.  

June 1992 mental health notes document that he had severe anxiety and dissociative reactions and a history of panic attacks, shortness of breath, irritability, and trouble sleeping.  In July 1992 he reported severe stomach complaints.  
An October 1997 report of VA examination for his psychiatric disability includes the Veteran's report of nervousness, depression, anxiety and panic like symptoms.  The Veteran described the panic symptoms as feeling as if he is having a heart attack and reported that sometimes he has difficulty breathing.  He was diagnosed with generalized anxiety disorder.  

He was again examined with regard to his psychiatric disability in October 2002.  That report lists a medical history of chronic back pain and hypertension.  He reported that he suffered from frequent anxiety attacks consisting of palpitations and an inability to breath.  He reported that these attacks last for 10 to 15 minutes, and that he feels that he is going to die and has profuse sweating.  Diagnosis was generalized anxiety disorder with panic disorder, agoraphobia.  

The first report of COPD is found in a May 2003 pulmonary function test (PFT) performed at the Jackson Hospital & Clinic, Inc., that revealed severe obstructive disease, compatible with emphysema.  It was noted that the Veteran had a 20 years history of smoking one and one-half  packs of cigarettes a day and had quit smoking four years earlier.

A November 2003 initial consultation report from "G.D.L.," M.D., noted the Veteran was followed by Dr. "G.H." on a routine basis.  After the May 2003 PFT discovered COPD and emphysema, a CT scan revealed upper lobe bullous changes consistent with emphysema.  The Veteran reported that he worked out five days a week in the gym with weights; and he was able to walk up three flights of stairs with no shortness of breath.  The Veteran had a past history of smoking about a pack of cigarettes a day for sixteen years and quitting about five years ago.  

In a February 2009 letter, Dr. G.D.L. noted that the Veteran was being followed for pulmonary emphysema.  PFTs demonstrated moderate to severe obstructive lung disease with reduced diffusion capacity.  He was being treated with Spiriva and Albuterol with good results.  

In an August 2010 letter, Dr. G.H. stated as follows:  

Your records should confirm that [the Veteran] served in the military and he indicated that he was in Special Forces.  Over the course of his military service, he was exposed to Agent Orange and other chemicals.  He is able to give you the details of his exposure.  Over time [the Veteran] has developed emphysema which he believes is related to his chemical exposure.  I support his claim and I believe there is at least a 50/50 probability.  

Dr. G.H. also stated that "[a] review of the literature indicated that Agent Orange, Dioxin, and other agents used by the military can cause significant respiratory side effects as well as other health related problems."  

During the hearing before the undersigned, the Veteran testified that he was a supply specialist during service, that his job entailed filling generators with diesel fuel, that he was around tear gas pellets "because we did get hit with them every other day," that he wore protective gear when he was in the field, including a gas mask, and that he had breathing problems in 1977 which continued after he was discharged from service.  August 2010 transcript at 3-5.  When asked if a doctor had said that his disease was caused by service, the Veteran testified "my private doctor, outside doctor said it could have been from this - the Agent Orange on the harnesses and stuff we had back in the day."  Id. at 11.  He testified that he wheezed when he got out of service; and in 2003 he was treated by his family doctor, underwent diagnostic tests, and was diagnosed with COPD and emphysema.  Id. at 6-7.  


Analysis

The Veteran's service treatment records are evidence against a grant of service connection for COPD with emphysema.  Those records show that all of the Veteran's respiratory complaints were attributed to conditions other than COPD or emphysema.  Moreover, at separation from service he was found to have a normal clinical  evaluation of his lungs and chest.  This tends to show that he did not have COPD or emphysema during his active service.  

As to the Veteran's alleged exposure to Agent Orange, there is no competent evidence that he was exposed to Agent Orange or any herbicide agent during service or that he is capable of identifying exposure to Agent Orange or any herbicide agent.  He did not have any sea or foreign service and therefore it is not presumed that he was exposed to Agent Orange or a herbicide agent during service.  

The Board has considered the Veteran's testimony that he could have COPD due to exposure to harnesses contaminated with Agent Orange.  This is not competent evidence of exposure to Agent Orange.  His physician was not present during the Veteran's service so his information as to non-medical opinion facts, such as whether the Veteran was exposed to Agent Orange from coming in contact with harnesses, is not competent evidence.  

With regard to the Veteran's  reported exposure to fuel and tear gas pellets and his opinion that this caused his COPD and emphysema, the Board finds that the Veteran is not competent to provide a probative nexus opinion.  He has not provided any indication that he has medical or scientific expertise or cited to any literature supporting his opinion.  Whether exposure to fuel and tear gas pellets causes COPD to manifest many years after service is not a question subject to observation by the five senses nor is it a simple issue.  Moreover, the Veteran testified that he wore protective gear, a gas mask, when around tear gas.  He was therefore, by his own account not exposed to tear gas.  

Dr. G.H.'s August 2010 letter is not probative.  Dr. G.H. relied on not only insufficient facts but incorrect facts.  There is no indication that the Veteran was exposed to Agent Orange during service or to any specific chemical during service.  Dr. G.H. did not specify what these "other chemicals" were, but his statement "he was exposed to Agent Orange and other chemicals" indicates that to the Board that Dr. G.H.'s reference to "other chemicals" just as his reference to Agent Orange, is not based on competent facts.  It is clear that Dr. G.H. had obtained an inaccurate factual history as he referred to the Veteran serving in Special Forces.  Dr. G.H.'s opinion is not probative of any fact in this case.  

The Board has weighed the Veteran's reports of continuity of symptomatology along with the other evidence of record and finds the other evidence more probative as to whether he had COPD or emphysema from the time he was discharged from service until he was diagnosed 25 years after discharge.  In this regard, the Veteran was treated for many years after service and reported numerous physical symptoms.  His reports of shortness of breath were in the context of short, 10 to 15 minute events linked to panic attacks and were diagnosed as part of his psychiatric disease.  His lungs were found to be clear in 1979, his respiratory symptoms were found to be due to nasal and pharynx conditions and upper respiratory infections for many years after service.  The Board thus finds that the Veteran did not have continuity of symptomatology of COPD or emphysema since service.  COPD and emphysema first manifested in 2003, some twenty-five years after separation from service.  

As the Veteran did not have emphysema or COPD, or symptoms of those diseases, during service or until many years after service; the only medical opinion evidence is based on incorrect facts; and there is no competent evidence linking his COPD and emphysema to service, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and the Veteran has submitted private treatment records.  During the August 2010 hearing the Veteran testified that he receives social security disability benefits.  August 2010 transcript at 10.  When asked by the undersigned if he had a breathing test, or if anyone talked to him about the issue currently before the Board with regard to his claim for social security disability benefits, he replied in the negative.  Id. at 10-11.  In this case there is no evidence linking any other condition to his COPD and emphysema.  As there is nothing in the claims file to indicate that the Social Security Administration would have records relevant to the issue before the Board and the Veteran has indicated to the Board that the records are not relevant, the Board has no duty to obtain the any such records.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010).  

VA did not afford the Veteran an examination.  The second factor listed above is not satisfied here; the evidence does not establish an event, injury, or disease during service involving COPD or emphysema or symptoms of such.  The Board has considered Dr. G.H.'s August 2010 letter relating the Veteran's COPD and emphysema to exposure to agent orange and other chemicals.  However, there is no evidence to support a finding that the Veteran was exposed to agent orange or any other chemical during service.  Dr. G.H. relied on an inaccurate factual background as shown by the reference to Agent Orange and the reference to the Veteran serving in Special Forces.  His letter is not probative in this case.  Because there is no exposure to Agent Orange or any other chemical, and the evidence does not establish any other event, disease, or injury involving COPD or emphysema during the Veteran's service or any presumptive period, VA has no duty to provide an examination.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or 

(CONTINUED ON NEXT PAGE)

assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
JAMES G. REINHART 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


